Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 39, 42, 45, 51, 56-57, 59, 67,76, 80 and 82-85 are pending and allowed. 

The following supplemental examiner’s amendment is to correct the punctuation mark and clarify the Examiner’s amendment to claim 57 mailed May 28, 2021. 

SUPPLEMENTAL EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Marcie B. Clarke on May 20, 2021.

In the claims:
Claim 57, line 3, “, a small molecule, nucleic acid, or a polypeptide” has been deleted.
Claim 57, line 3, -- or -- has been inserted before “an antibiotic”. 

Conclusion
Claims 39, 42, 45, 51, 56-57, 59, 67, 76, 80 and 82-85 are allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644